DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I, claims 1-5, in the reply filed on 03/04/22 is acknowledged.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 08/06/19 and 05/25/21 are being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase “in each case” in statement “a winding head disposed on end faces of said stator in each case” is indefinite because it is vague and unclear what is it mean.  For examination purpose, it is understood that a winding head disposed on end faces of said stator.
Claims 2-5 are rejected because of their dependency.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Link et al. (EP 0903833 A1) in view of Petersen et al. (US 3043969 A).
Regarding claim 1, Link teaches a dynamoelectric rotary machine, comprising: 
a stator (10) having a magnetically conductive body (10’) with grooves (101, see examiner annotation fig 2 below) formed therein and teeth (102) and a winding system (11) disposed in said grooves (101), said grooves (101) disposed between said teeth (102) of said magnetically conductive body (10’); 
a winding head (12, 13) disposed on end faces of said stator (10) (as best understood, see 112 rejection above); 
a rotor (1) having a cage ring (5, 6) and is disposed rotatably about an axis (fig 1), and during operation of the dynamoelectric rotary machine said rotor (1) is in electromagnetic interaction in a motor-driven or generator-driven manner with said winding system (11) of said stator (10) disposed in said grooves (101) by way of an air gap (16) formed between said rotor (1) and said stator (10); and 
elements (14’, fig 3) disposed on said end faces of said stator (10), and assume an extensive intermediate space between said winding system (11) projecting from said end faces of said stator (10), so that tonal noises, which are produced during the operation of the dynamoelectric rotary machine, are at least reduced (page 3 ln 1-5 of the translation).

    PNG
    media_image1.png
    466
    704
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    620
    599
    media_image2.png
    Greyscale

However, Link does not teach the elements disposed on said end faces of said stator is comb-type elements.
Petersen teaches an arrangement for cooling coil end turns having comb-type elements (30) disposed on said end faces of said stator (10, fig 1) to provide a heat conductive member in intimate contact with the coil end turns and parts thermally connected with the cylindrical can for forming a low resistance path to the flow of heat (col 2 ln 13-16).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Link’s stator with comb-type elements disposed on said end faces of said stator as taught by Petersen.  Doing so would form a low resistance path to the flow of heat (col 2 ln 13-16).
Regarding claim 2, Link in view of Petersen teaches the claimed invention as set forth in claim 1, Link further teaches said rotor (1) has a rotor magnetically conductive body (3); and said comb-type elements (14) have an axial thickness which generally corresponds to a distance of said cage ring (5, 6) from an end face of said rotor magnetically conductive body (3, fig 1).
	Regarding claim 3, Link in view of Petersen teaches the claimed invention as set forth in claim 1, except for the added limitation of when viewed in a peripheral direction, said comb-type elements on said end faces of said stator are composed in each case of several segments.
	Petersen teaches an arrangement for cooling coil end turns having comb-type elements (30) disposed on said end faces of said stator (10, fig 1) wherein when viewed in a peripheral direction, said comb-type elements (30) on said end faces of said stator (10) are composed in each case of several segments (fig 1) to provide a heat conductive member in intimate contact with the coil end turns and parts thermally connected with the cylindrical can for forming a low resistance path to the flow of heat (col 2 ln 13-16).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Link in view of Petersen’s stator with said comb-type elements on said end faces of said stator are composed in each case of several segments when view in a peripheral direction as further taught by Petersen.  Doing so would form a low resistance path to the flow of heat (col 2 ln 13-16).
Regarding claim 4, Link in view of Petersen teaches the claimed invention as set forth in claim 1, except for added limitation of a shape of said teeth of said stator corresponds generally to a comb-type molding of said comb-type elements.
Petersen teaches an arrangement for cooling coil end turns having comb-type elements (30) disposed on said end faces of said stator (10, fig 1) wherein a shape of said teeth (14) of said stator (10) corresponds generally to a comb-type molding of said comb-type elements (30, fig 1) provide a heat conductive member in intimate contact with the coil end turns and parts thermally connected with the cylindrical can for forming a low resistance path to the flow of heat (col 2 ln 13-16).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Link in view of Petersen’s stator with s a shape of said teeth of said stator corresponds generally to a comb-type molding of said comb-type elements as further taught by Petersen.  Doing so would form a low resistance path to the flow of heat (col 2 ln 13-16).
Regarding claim 5, Link in view of Petersen teaches the claimed invention as set forth in claim 1, Link further teaches said comb-type elements (14) are formed from an insulating material (last paragraph, page 2).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Haldemann et al. (US 2007/0170806 A1) teaches a rotating electrical machine, especially a turbogenerator, includes a rotor and a stator, which concentrically surrounds the rotor and is terminated at each of the two axial ends by a laminated press plate (14), which is constructed from a stack of individual press plate laminates (30). The electrical properties are improved by providing the press plate laminates (30) at least partially with slits (26) for reducing the eddy current losses.
Thomasson et al. (US 10630127 B1) teaches an electric motor includes an end turn ring and a cooling structure that is in a thermally conductive relationship with the end turn ring.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEDA T PHAM whose telephone number is (571)272-5806. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571) 272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEDA T PHAM/Examiner, Art Unit 2834